DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of the Claims
Claims 1-6, 8-18, 22 and 24-32 are pending in the application.  Claims 7, 19-21, 23 and 33-34 have been cancelled.  
Amendments to claims 4, 10, 22 and 31, filed on 7/1/2022, have been entered in the above-identified application.

Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-18, 24-27 and 29-32 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ng et al. (US 2006/0148361 A1) with evidence from Wikipedia (“Polyethylene terephthalate,” attached 9/29/21, and “Polypropylene,” attached 1/10/20).

Regarding claims 1-2, 4-6, 10-11, 15-16, 24-25 and 29-31, Ng et al. (“Ng”) teaches a method for forming an elastic laminate that comprises (among other steps) bonding an elastic film to a nonwoven web material (a thermoplastic resin product layer or a second thermoplastic resin film as claimed) to form a laminate, and passing the laminate through a nip formed between at least two grooved rolls to incrementally stretch the laminate in the cross-machine direction (Abstract and [0005]).  Ng teaches that the film may be mono- or multilayered ([0030]).  Ng also teaches that a thermoplastic elastic material may be a breathable monolithic film, and that monolithic films are nonporous (a thermoplastic nonporous air transmission film as claimed) ([0034]).  Ng teaches that the basis weight of the nonwoven web material may generally vary, such as from about 5 grams per square meter ("gsm") to 100 gsm ([0044]).  Ng also teaches that various techniques may be utilized to bond the film to the nonwoven web, including (among others) adhesive bonding, and that the basis weight of an adhesive may be between about 1.0 and 3.0 gsm ([0050]).

With regard to the claimed product-by-process limitations, as noted above, Ng teaches passing the laminate through a nip formed between at least two grooved rolls to incrementally stretch the laminate in the cross-machine direction (Abstract and [0005]).  Ng also teaches that the mechanically stretched laminate may contact anneal rolls ‘57,’ which are heated to an annealing temperature (e.g., 35 to 60°C.) for the film, and that after annealing, another roll may also be employed that cools the film (e.g., to 10 to 30° C.) to set the final stretch properties ([0055]; also see [0060]).  With regard to the melting point of the elastic film, Ng teaches that useful are certain elastomeric polypropylenes, such as described in U.S. Pat. Nos. 5,539,056 to Yang et al. (incorporated by reference thereto for all purposes) ([0032]).  Yang et al. (“Yang”) teaches that a desirable feature of preferred compositions comprising both amorphous polypropylene and crystalline polypropylene is that they have a melting point of about 100° C. or more (a first melting point as claimed) (column 19 lines 4-16).  In addition, Ng teaches that polymers suitable for making nonwoven webs include, for example (among others) polyesters, and suitable polyesters include polyethylene terephthalate ([0040]).  As evidenced by Wikipedia, PET has a melting point of > 250 °C or about 260 °C (a second melting point as claimed) (see the Table on the right).  Thus, the examiner notes that the temperatures taught by Ng for the rolls fall within the claimed range of a temperature that is from 10°-100° lower than the lower of the first melting point and second melting point.

With regard to the claimed limitation, “a thickness of 50 - 250 μm,” Ng teaches that the basis weight of the elastic film may generally vary, such as from about 5 grams per square meter ("gsm") to about 100 gsm ([0044]).  As noted above, Yang is incorporated by reference in Ng in paragraph [0032], and Yang teaches compositions comprising both amorphous polypropylene and crystalline polypropylene (column 19 lines 4-16).  As evidenced by Wikipedia, PP has densities of 0.855 g/cm3 (amorphous) and 0.946 g/cm3 (crystalline).  Thus, as calculated by the examiner, the basis weight range taught by Ng would correspond to a film thickness range that overlaps with the claimed range (e.g. a density of 0.9 g/cm3 corresponds to a thickness range of 5.6 µm to 111 µm).

With regard to the claimed softness, smoothness and peeling strength properties, the examiner notes that Applicant has provided at paragraphs [0029]-[0033], [0041]-[0043] and the Examples of the instant Specification (US 2013/0177747) specific structural examples and procedures which provide the structure and properties claimed.  The examiner finds that the structure and process of Ng discussed above is the same or very similar to that disclosed by applicant.  Accordingly, it is the position of the Office that the structure of Ng would have the claimed softness properties or, in the alternative, that it would have been obvious to one having ordinary skill in the art to expect that the claimed properties would be so provided, as the reference teaches similar materials, basis weights and treatments as those disclosed in the instant application, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the Examiner expects the composites as taught by Ng to have the claimed properties.


Regarding claim 3, Ng teaches that monolithic breathable films are generally formed from polymers that inherently have good water vapor transmission or diffusion rates, such as polyurethanes, polyether esters, polyether amides, EMA, EEA, EVA, and so forth ([0034]).

Regarding claims 8 and 17, Ng teaches that, to achieve improved drape, the adhesive may be applied in a pattern ([0050]).

Regarding claims 12-14, Ng teaches that the nonwoven web material used to form the elastic laminate may itself have a multi-layer structure, and that suitable multi-layered materials may include, for instance, spunbond/meltblown/spunbond (SMS) laminates and spunbond/ meltblown (SM) laminates ([0041]).

Regarding claims 9, 18 and 26-27, with regard to the claimed product-by-process limitations, the examiner notes that the product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

Regarding claim 32, Ng teaches that the basis weight of the nonwoven web material may generally vary, such as from about 5 grams per square meter ("gsm") to 100 gsm, and that the basis weight of the elastic film may generally vary, such as from about 5 grams per square meter ("gsm") to about 100 gsm ([0044]).  Thus, the examiner notes that Ng teaches a thermoplastic nonporous air transmission film and a thermoplastic resin product layer that can identically have the same basis weight.  In addition, as calculated by the examiner based on the densities of the polymers disclosed by Ng for the nonwoven web (PET = 1.38 g/cm3) and the elastic film (PP = about 0.9 g/cm3), the disclosed basis weight ranges would correspond to layer thicknesses that overlap with the claimed ratio. 

Claim Rejections - 35 USC § 103

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ng et al. (US 2006/0148361 A1), as applied to claim 1 above, in view of Carroll (US PGPUB 2004/0142621). 

Regarding claim 22, Ng does not appear to explicitly disclose that the thermoplastic resin film layer additionally includes up to 5% by weight of the film layer of an organic material containing group affinitive with polyether-ester thermoplastic elastomers.

However, Carroll teaches a breathable composite comprising a thermoplastic film and a fibrous substrate, wherein the composite is useful in absorbent articles, apparel, surgical drapes, protective covers and construction materials (see Abstract and [0002]). The thermoplastic film can be comprised of at least 50% by weight of a block copolyether ester (referred to as Fraction A) and between 1% and 8% by weight of a compatibilizer (referred to as Fraction C, see Abstract, [0014] and [0063]).  The compatibilizer of Fraction C comprises a backbone such as polyethylene or polypropylene and contains grafted functional groups that are compatible (e.g. interactive) with Fraction A (see [0063]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the polyether-ester film layer in the composite of Ng with between 1% and 8% by weight of a compatibilizer that is compatible with the polyether-ester in order to improve the processing and uniformity of the breathable polyether-ester based thermoplastic film layer, for use in applications such as protective covers and construction materials, as taught by Carroll (see Abstract, [0002] and [0058]).


Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ng et al. (US 2006/0148361 A1), as applied to claim 1 above, in view of Jones (WO 2008/085983 A2). 

Regarding claim 28, Ng remains similarly as applied above to claim 1.

Ng does not explicitly disclose that the laminate has a moisture transmission rate of at least 870 g/m2/day and at most 1060 g/m2/day when measured at 23°C and 50 RH% in accordance with ASTM E96.

However, Jones teaches that building and construction materials such as housewraps suitably have a water vapor transmission rate of greater than about 70 g/m2·24h, and that typically building and construction materials do not require water vapor transmission rates of more than 2000 g/m2·24h, as measured according to ASTM E-96A (see page 20 line 22 to page 21 line 8, page 24 lines 16-19, and Table 1).  Jones also teaches that laminates of fabrics and films may be used for such purposes (see page 7 lines 18-24, and page 16 line 17 to page 17 line 16).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the laminate of Ng with a water vapor transmission rate of greater than about 70 g/m2·24h and not more than 2000 g/m2·24h in order to obtain a water-resistant material that has a breathability suitable for use in building and construction materials such as housewraps, as taught by Jones (see Abstract and page 20 line 22 to page 21 line 8).



Response to Arguments

Applicant's arguments filed 7/1/2022 have been fully considered but they are not fully persuasive. 
Contention (1): Applicant contends the following: “…claim 1 recites that the adhesively bonded thermoplastic resin film laminate is smooth with no wrinkles. To the contrary Ng is directed to an elastic film laminated to a non-elastic nonwoven web material. The resulting laminate is subjected to mechanical stretching to increase the extensibility of the nonwoven web material while it is bonded to the elastic film. In this regard, the laminate of Ng includes a nonwoven web that is made extensible by mechanically necking or gathering. As one of skill in the art appreciates, the mechanical necking or gathering imparts wrinkles or buckles in the laminate when tension from the mechanical stretching operation is released since that elastic film retracts to an original or near-original length and the now "stretched" nonwoven web material forms wrinkles or buckles when the laminate is allowed to retract.”

Regarding this contention, the examiner notes that Ng discloses, “Thus, to improve extensibility, the resulting laminate is mechanically stretched in the cross-machine and/or machine directions. Extensibility may also be improved by allowing the laminate to relax and retract prior to winding so that the nonwoven web material gathers or forms buckles” (emphasis added) (see Abstract and [0029]).  Thus, the examiner the notes that Ng is not limited to the formation of laminates in which the nonwoven web material gathers or forms buckles.


Contention (2): Applicant contends the following: “With regard to independent claims 10 and 31, Applicant submits that each of these claims have been amended to recite the transitional phrase "consisting of' while each of these claims also recite the combination of a thermoplastic nonporous air transmission film, a bonding layer of glue, and a thermoplastic resin product layer that is a second thermoplastic resin film. As noted above, Ng is directed to a laminate formed with a film and a nonwoven web. Ng, in this regard, requires the presence of a nonwoven web material, which is excluded from independent claims 10 and 31.”

Regarding this contention, the examiner notes that the nonwoven web material of Ng is applied as meeting the claimed limitation of a thermoplastic resin film (e.g. note [0040] of Ng).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789 
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789